Citation Nr: 9934621	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94- 45 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left wrist disorder, characterized as status-post excision of 
dorsal ganglion cyst with painful motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1977 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

This case was previously remanded by the Board for additional 
evidentiary development in May 1997.  Most of that 
development was completed and records were obtained from 
private physicians and hospitals reflecting the existence of 
an injury entirely unrelated to service, first identified 10 
years after service by MRI as a partial tear of the articular 
disc at the wrist, a partial tear of the lunar trequetral 
ligament, and some abnormal fluid collection and increased 
signal intensity of the extensor tendons consistent with 
tendinitis and tenobursitis.  Also collected were records of 
private surgery performed to relieve the effects of this 
nonservice-connected injury which was performed at the 
Doctors Hospital in early March 1993.  Nothing in that 
operative report or any of those private medical records made 
reference to any preexisting disability from the excision of 
a ganglion cyst some 15 years earlier during service in 1978.  

The veteran was also referred for a VA orthopedic examination 
which was performed in February 1998.  The veteran's claims 
folder was available and was reviewed as requested.  While 
the veteran was provided an examination and the physician 
provided a remarks section addressing certain of the 
questions raised in paragraph 2 of the Board's 1997 remand, 
the representative has strongly complained that the February 
1998 VA orthopedic examination failed to address all 
questions raised in the Board remand.  The representative 
argues that another remand is required in accordance with the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998).

The principal reason for VA examination was satisfied in that 
the VA physician clearly found that the veteran's single 
occurrence of a ganglion cyst of the left wrist in 1978 was 
entirely unrelated to an injury which occurred some 15 years 
later in 1993 which resulted in reconstructive tendon surgery 
at the Doctors Hospital in early March 1993.  The VA 
physician opined that the veteran had no symptoms following 
the initial excision of a ganglion cyst during service in 
1978 until 15 years later and that this nonservice-connected 
injury, occurring many years after service, prompted four 
additional surgeries.  It was this examiner's opinion that, 
without the subsequent nonservice-connected injury to the 
left wrist, the veteran "would have remained symptomatically 
minimally impaired."  

However, the physician was specifically requested to provide 
an opinion regarding any residual scars.  While it seems 
clear that any scars residual to surgeries performed in and 
after 1993 would not be the subject of an evaluation, a 
medical opinion is needed as to whether any scarring remains 
from the initial surgery in 1978 and whether any such scar is 
tender or painful on objective demonstration or actually 
limits the function of the left wrist.  While it seems likely 
that subsequent surgeries at or near the same location in 
1993 through 1998 would have subsumed such scar, the Board 
cannot itself make such a medical conclusion.  

Additionally, the Board had specifically requested an opinion 
as to whether there was adequate pathology present to support 
subjective severe complaints of pain provided by the veteran.  
While any significant left wrist disability may be 
attributable to post-service injuries and surgeries, a 
medical opinion is needed as to the extent of pain, if any, 
solely attributable to the 1978 ganglion removal, or its 
residuals.

Finally, the Board had asked whether or not the overall 
degree of disability attributable to the service-connected 
postoperative ganglion removal was functionally as severe as 
left wrist ankylosis in a favorable position of 20 to 
30 degrees' dorsiflexion.  Again, while it seems that the 
answer to this question may be clear in light of the doctor's 
opinion that there would remain only minimal impairment 
without post-service injury and surgery, the Board is 
prohibited from drawing its own medical conclusions.

For these reasons, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument he may have with 
respect to the issue of his entitlement 
to an increased evaluation for left wrist 
disability.  Any evidence or argument 
submitted must be added to the claims 
folder.

2.  The claims folder should be made 
available to the VA physician who 
previously examined the veteran in 
February 1998 and the physician should be 
requested to provide opinions as to the 
following questions:

(a)  Is any scarring from the 
initial left wrist ganglion surgical 
removal in 1978 tender or painful on 
objective demonstration and/or would 
such scarring actually limit the 
function of the left wrist (in the 
absence of any post-service, non-
service-connected injury or surgery 
therefor)?

(b)  Is current pain in the left 
wrist attributable to the 1978 
surgical ganglion removal and, if 
so, is there adequate pathology to 
support the veteran's complaints of 
significant pain?

(c)  Is the level of left wrist 
disability, solely attributable to 
the veteran's period of active 
service, as severe as left wrist 
ankylosis in a favorable position of 
20 to 30 degrees' dorsiflexion?

(d)  Is there any etiological or 
causal connection between the in-
service ganglion and the left wrist 
injury and additional ganglions 
documented from and after March 
1993?


If this physician is no longer available 
or if this physician determines that 
another examination is required in order 
to provide opinions as to the above 
questions, the veteran should be provided 
another examination.

3.  The RO should then review the 
veteran's claim in light of the evidence 
obtained on remand.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  The case 
should then be returned to the Board in 
compliance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

